Citation Nr: 1437683	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for right great toenail removal.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to March 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his substantive appeal, the Veteran requested a Board hearing at the RO.  Such hearing was scheduled for July 2013, but the Veteran notified the RO that he wished to reschedule.  In October 2013, the Board remanded the case to clarify whether the Veteran wanted the hearing held at the RO or via videoconference.  In December 2013, the Veteran responded, requesting a hearing held at the RO.  The Veteran was provided notice via letter dated in December 2013 that such a hearing was scheduled for January 2014, but the Veteran failed to report.  As such, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's diabetes mellitus type II was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed to have bilateral hearing loss.

3.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's right great toenail removal did not occur in service or until many years thereafter and is not related to service or to an incident of service origin.

5.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for right great toenail removal have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, identified post-service treatment records, and lay statements have been obtained.  The Veteran's representative has contended that VA must arrange for medical examinations for the Veteran's claimed disabilities in this case.  However, medical examinations with opinions regarding the Veteran's diabetes mellitus type II, bilateral hearing loss, hypertension, right great toenail removal, and tinnitus are not required because the record before the Board does not indicate that those disabilities may have a causal connection or may be associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus and sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral hearing loss 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

There is no evidence that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  The Veteran's STRs show normal hearing at entrance and separation examinations, and no complaints, treatment, or diagnosis of hearing problems.  On his claim application the Veteran contends he is entitled to service connection for bilateral hearing loss but provides no onset date, evidence of noise exposure in service, or other evidence of a diagnosis.  Post-service treatment records are silent as to any hearing complaints, treatment, or diagnosis.  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Bilateral hearing loss is a disability diagnosed by audiometric testing, and the evidence does not show that the Veteran has the medical expertise to administer or interpret such tests.  While the Veteran is competent to describe symptoms of hearing loss, the Board accords his statements regarding a diagnosis of bilateral hearing loss for VA purposes no probative value.  

Thus the evidence of record does not show a current bilateral hearing loss disability for VA purposes.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Additionally, the evidence does not show hearing loss manifest to a compensable degree within one year of discharge from service.  Thus, there is no basis to grant service connection based on the one year presumption of service incurrence under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

Therefore, the Board finds that the claim for service connection for a bilateral hearing loss must be denied because the preponderance of the evidence of record is against a finding that the Veteran has a current hearing loss disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

B.  Diabetes mellitus type II, hypertension, right great toenail removal, tinnitus

The Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of diabetes mellitus type II, hypertension, right great toenail removal, or tinnitus during or within one year of separation from service.  

The Veteran's representative raised the theory of presumptive herbicide exposure in a June 2014 informal hearing presentation.  Service connection for certain diseases, including diabetes mellitus and hypertension, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

Here, there is no evidence that the Veteran served in the Republic of Vietnam; indeed, the Veteran has never reported that he served there.  Rather, his STRs and service personnel records show that his foreign service and separation examination were conducted in Italy.  Moreover, the Veteran was discharged from service in March 1961, well before the presumptive start date of January 9, 1962.  Thus, even if it were established that the Veteran served in the Republic of Vietnam, he would not be entitled to the presumption of exposure to herbicide.  Therefore, he is not eligible for presumptive service connection for diabetes mellitus or hypertension.  

The evidentiary record does not indicate the specific onset dates of these disabilities; however the earliest evidence reflecting these diagnoses are dated in: August 2005 (VA treatment record showing diabetes mellitus), November 2008 (VA treatment record showing hypertension), January 2009 (VA treatment record showing right great toenail removal), and May 2009 (original application for claim of entitlement to service connection for tinnitus).  

The Veteran has contended that these disabilities are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issues in this case, the etiologies of diabetes mellitus type II, hypertension, right great toenail removal, and tinnitus fall outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  Evidence has not been submitted to show that he has the medical expertise to provide probative opinions regarding the etiological relationships between service and these disabilities.  Moreover, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  Waters v. Shinseki, 601 F.3d 1274 (2010).

Finally, service connection may be established for certain chronic conditions enumerated in 38 C.F.R. § 3.309(a), including diabetes mellitus and hypertension, when there is evidence of continuity of symptomatology since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case the Veteran has not reported, nor does the evidence show, a continuity of symptomatology for diabetes mellitus or hypertension since service.  Thus, service connection cannot be granted under this theory.

As there is neither medical evidence of record suggesting a connection between any of these four disabilities and service nor evidence of any manifestations or symptoms attributable to them during service or until many years after discharge from service, the Board finds no basis to grant service connection.  The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus type II, hypertension, right great toenail removal, and tinnitus.  Therefore, his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

Service connection for right great toenail removal is denied.

Service connection for tinnitus is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


